Citation Nr: 0304556	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1969.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 1996 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the appellant's claim 
for service connection for foot and back disability.

In August 1999, the veteran participated in a videoconference 
hearing before Ms. Nancy Phillips, who was the Board member 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.  In December 2001, a 
letter was sent to the veteran asking him whether, due to Ms. 
Phillips' retirement from the Board, he desired a new 
hearing.  The veteran responded in the negative.

The Board, in November 1999, issued a decision that reopened 
the veteran's claim for entitlement to service connection for 
a back disability.  Although the Board reopened the claim, it 
further concluded that the veteran had not presented a well-
grounded claim.  The Board declined to reopen the other issue 
involving pes planus.  The veteran was notified of this 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
Court, in two different orders, dated February 15, 2001, and 
May 25, 2001, vacated the Board's November 1999 decision.  
The Board was instructed to review the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000, codified 
at 38 U.S.C.A. §§ 5100 et. seq., and to issue a new decision 
in light of the VCAA.  The claim was then returned to the 
Board for appropriate action.

As a result of the Court's action, the Board reopened both 
issues and then developed the claim for the purpose of 
obtaining additional medical evidence.  See Board Decision, 
June 5, 2002.  Medical examinations of the veteran were 
accomplished and the results have been incorporated into the 
claims folder for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran entered onto active duty with pre-existing 
disabilities of the lower back and feet that were not 
disqualifying.

3.  Although the veteran's service medical records show 
complaints involving the lower back and feet, these 
complaints were transitory in nature.

4.  The veteran's discharge physical noted mild scoliosis of 
the lumbar spine.  A disability of the feet was not reported.

5.  VA doctors have concluded that the veteran's pre-existing 
disabilities were not permanently aggravated by the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A lower back disability was not incurred in or aggravated 
by active military service, and it is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).

2.  Bilateral pes planus was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
required the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in a rating decision of 
July 1996, Board actions of November 1999 and June 2002, the 
statement of the case (SOC) dated December 1996, and the 
supplemental statements of the case (SSOC) of June 1998 and 
February 1999.  The Board concludes that the discussions in 
the rating action, the SOC, the SSOCs, the Board's action, 
and actions taken by the Court, adequately informed the 
veteran of the evidence needed to substantiate his claim, 
what evidence was specifically required from him and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statement and proffered 
testimony in conjunction with his claim.  Moreover, VA has 
obtained the medical records from the veteran's various VA 
medical facilities and it has attempted to obtain any private 
medical records that the VA has been made aware of.  Also, 
the veteran has undergone VA medical examinations.  

Additionally, during hearing testimony at the RO, the veteran 
had the opportunity to explain in detail his contentions.  He 
was provided the opportunity to submit any additional 
information he wished to submit or any additional contentions 
he wanted to make.  Additionally, the veteran has proffered 
written statements detailing his claim.  The veteran has not 
suggested or insinuated that other evidence was available to 
support the claim.  Since all relevant evidence has been 
gathered and no evidence has been identified that either the 
veteran or VA could attempt to attain, there is no need for 
further development.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24). 106, 1110, 
1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-service 
disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) has concluded that, when aggravation of a 
veteran's non service-connected disability is proximately due 
to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In this instance, because the 
veteran is not service-connected for any other disability, 
the precepts of Allen are not for consideration.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (2002).

As reported, the veteran served on active duty from 1965 to 
1969.  Six years prior to the veteran's enlistment, when the 
veteran was fifteen years old, he was seen by a Dr. Stanley 
S. Atkins.  Dr. Atkins wrote, in December 1959, that the 
veteran was suffering from a mild curvature eof the spine.  
Corrective surgical measures were not necessary at that time; 
Dr. Atkins also noted that the back curvature was so mild 
that nothing could be done to correct it.  

Six years later, the veteran entered the military.  The 
veteran's service medical records show that when the veteran 
enlisted, he was diagnosed as having mild scoliosis of the 
lumbar segment of the spine.  The disability did not prohibit 
the veteran from enlisting.  The service medical records 
reveal complaints of pain in his feet, which was attributed 
to a history of foot trouble.  Also recorded in the service 
medical records, was the veteran's eleven year history of low 
back and left hip pain, which was attributed to a 3/4 inch 
shortening of the left lower extremity with resultant lumbar 
scoliosis.  At separation, mild scoliosis was again noted.  
When asked during his separation physical, the veteran stated 
that his health was good with the exception being his 
scoliosis and poor vision.  He did not complain about foot 
pain or bilateral pes planus.  

The veteran applied for VA benefits in 1973.  On his 
application for benefits, he claimed that he was suffering 
from a fallen arch of the left foot.  He further claimed that 
his pre-existing lower back disability had been aggravated by 
his military service.  Following his application, a VA 
examination was performed in December 1973.  The examiner 
noted that the appellant had mild rotary scoliosis of the 
lumbar spine associated with 3/8 inch congenital shortening 
of the left lower extremity.  He reportedly had had a fairly 
marked degree of pes planus and that this disability had been 
present since the veteran's childhood.  The diagnoses were 
mild scoliosis of the lumbar spine; and congenital bilateral 
pes planus with minimal symptoms left.  

Thirteen months later, in January 1975, the veteran underwent 
a private examination of his back and feet.  In a circumspect 
manner, the veteran admitted that he had experienced 
difficulties with his back and feet and that this had 
occurred since his childhood.  He further acknowledged that 
he had not noticed an increased amount of pain nor had he 
experienced a decrease in his range of motion until a year 
before the exam.  He did not suggest that his foot or back 
disabilities had been aggravated by his military service or 
any incident therein.  The examiner expressed no strong 
opinion as to the etiology of the disabilities.

The veteran requested in 1996 that his claim for benefits be 
reopened.  In his VA Form 21-4138, Statement in Support of 
Claim, received in April 1996, the veteran admitted that he 
had pre-existing disabilities in the feet and back but they 
were aggravated by the veteran's four years of military 
service.  The veteran stated, in various written statements 
and in testimony before the Board, that he was in moderate to 
severe pain from these two disabilities.  Also submitted was 
a statement from an individual who served with the veteran in 
the US Army.  The service comrade, a Mr. [redacted], 
reported that the veteran performed extra duties while in the 
service and Mr. [redacted] noticed the veteran's peculiar gait.  

The veteran underwent a VA examination in July 1997.  
Although the person examining the veteran was not an 
orthopedic surgeon, she concluded that the veteran's various 
orthopedic complaints were due to a congenital condition.  
She did not etiologically link the veteran's found disorders 
with his military service nor did she hypothesize that the 
veteran's military service aggravated the pre-exiting 
disabilities.  

To support his claim, the veteran proffered an August 2000 
report, written by a chiropractor, Dr. Richard A. Franks.  
Dr. Franks offered an opinion that the veteran's current 
disabilities could have been permanently aggravated beyond 
the normal progression in service.  He indicated a belief 
that it is more than likely that his current conditions of 
scoliosis and pes planus were exacerbated by military 
service.  

As a result of the Board's reopening of the veteran's claim, 
additional medical testing and evaluation of the veteran was 
accomplished in October and December 2002.  Specifically, the 
veteran underwent a VA podiatry exam and an orthopedic 
examination in order to determine the etiology of his 
bilateral pes planus and lower back disabilities.  The 
evaluators were asked also to express an opinion as to 
whether the disabilities pre-existing the veteran's military 
service, and if they did, whether they were permanently 
aggravated by his military service.

After examining the veteran, the podiatrist noted that after 
a review of the record, that, in his opinion, the veteran's 
lower back disability pre-existed his active military duty 
and it was congenital in nature.  The examiner further opined 
that while the veteran's medical conditions may have been 
aggravated by his military service, the veteran's current 
complaints would have naturally occurred regardless of his 
military service.  

The VA orthopedist wrote that he had previously seen the 
veteran in 1998 and at that time he had written that the 
veteran's back disability pre-existed his military service 
and it was not aggravated by said service.  After examining 
the veteran and further reviewing the veteran's medical 
record back to the time of his military service, the examiner 
opined that the veteran's lower back and bilateral foot 
problems were not related to his military service.  He noted 
that the veteran's back disorder was long-standing and 
stemmed back to his childhood.  In discussing the opinion by 
Dr. Franks, the VA orthopedist concluded that Dr. Franks' 
diagnosis was nonspecific and did not address the underlying 
disability that began when the veteran was a child.  The 
doctor did report that the veteran had pes planus, but that 
it was slight; he did not attribute this disability to the 
veteran's military service.  Moreover, as he did with the 
veteran's back disability, he did not hypothesize that the 
foot disability was permanently aggravated by the veteran's 
military service or duties.

The Board acknowledges that the veteran now suffers from mild 
pes planus and a mild lower back disability.  It is also not 
in dispute that the veteran entered onto active duty in 1965 
with disorders affecting both his feet and his lower back.  
However, the key question at issue is:  were both of the 
veteran's disabilities permanently worsened as a result of 
his military service?

The service medical records do not suggest or insinuate that 
the veteran's bilateral foot disorder or his back disability 
were more disabling upon his completion of service.  They are 
negative for any findings showing a superimposed injury to 
either the back or the feet while the veteran was in service.  
When the veteran finished his military service, he was 
diagnosed as having mild scoliosis of the lumbar segment of 
the spine.  This diagnosis was no different than the 
diagnosis given at the beginning of his term of service.  
Moreover, when the veteran was discharged in 1969, he did not 
complain of nor were there findings indicative of a bilateral 
foot disability.

Notwithstanding the service medical records, the clinical 
evidence immediately following the veterans' release from 
active duty does not document that there was a permanent 
increase in the severity of the lower back disability or foot 
disorder during or as the result of service.  The VA medical 
examination of 1973, along with the private medical records 
of 1975 and 1980, do not support the veteran's assertions 
concerning aggravation.

The Board is cognizant of the fact that the veteran, as well 
as one of his fellow service members, contends that his 
claimed disabilities were aggravated by service.  However, 
these lay statements are not competent evidence of increased 
disability.  The veteran is competent to report any symptoms 
that he experienced (or observed, in the case of the fellow 
service member) [see Gregory v. Brown, 8 Vet. App. 563, 569 
(1996)], but they do not have the medical expertise to 
diagnose those symptoms to be manifestations of increased 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran has claimed that his lower back and feet caused 
him more pain and discomfort while he was in the military.  
He has said that both disabilities were more disabling after 
he joined the US Army than before he enlisted.  Yet, despite 
the veteran's assertions, intermittent or temporary flare-ups 
during service of a pre-existing injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  In this instance, there is no 
service medical evidence showing that the veteran's pre-
existing disabilities had worsened when he was discharged in 
1969.

The veteran has averred that his chiropractor, Dr. Richard A. 
Franks, supports his position.  Dr. Franks wrote a letter, 
dated August 1, 2000, in which he opined that the veteran's 
original difficulties were the result of developmental 
deficiencies and/or childhood injuries.  He further 
hypothesized that despite the veteran being involved in an 
accident in 1996, the veteran's current disabilities of the 
feet and lower back could have been permanently aggravated 
beyond the normal progression of the disease while the 
veteran was in service.  Dr. Franks made these conclusions 
even though he did not treat the veteran prior to his 
military service or while he was in the US Army.  He made 
these assertions despite the fact that he did not treat the 
veteran until 1987 - nineteen years after the veteran was 
released from active duty.

Although the assertions made by Dr. Franks were undoubtedly 
made in good faith, the Board believes that any conclusions 
made concerning the etiology of the disabilities are 
speculative.  Dr. Franks has not provided specific authority 
or medical comment to support the contention; Dr. Franks has 
not submitted any treatment records for the veteran 
supporting his or the veteran's assertions; and, the Board 
finds this letter too general and inconclusive - it will not 
be in and of itself enough to prove the veteran's assertions.  
His suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  Swann v. 
Brown, 5 Vet. App. 229 (1993).

On the basis of the foregoing, the Board finds that the 
veteran's pre-existing disabilities did not increase in 
severity during service.  There was no evidence of an 
aggravating incident during service.  Although the record 
reflects that the veteran was treated for back and feet 
symptomatology during the veteran's period of active service, 
the evidence does not show that the disabilities were 
aggravated during that period of time.  In particular, the 
Board notes that the veteran's lower back scoliosis was 
described as mild prior to enlistment and the same 
designation was given to his condition when he left the 
military in 1969.  

The evidence of record pertaining to the veteran's active 
service does not demonstrate that there was more than an 
intermittent or temporary flare-up during service of the pre-
existing disabilities or that the veteran had an aggravation 
of pes planus or lower back symptomatology beyond the normal 
progression of the pre-existing disorders.  The Board 
observes in this regard, that to the extent that the 
veteran's pre-existing disorders may have become temporarily 
symptomatic during service, as indicated by the veteran's 
clinic visits, temporary flare-ups are not sufficient to be 
considered aggravation in service.  See Hunt v. Derwinski, 1 
Vet. App. 292, 197 (1991).

The record is devoid of any competent evidence, either 
contemporaneous with duty or shortly thereafter, to indicate 
that the veteran's two disabilities permanently worsened as a 
result of his military duties.  Most importantly, the October 
2002 VA medical examination report includes a medical opinion 
that the veteran's pes planus and lower back disabilities 
were not aggravated in service.  The Board further notes that 
the opinion used by the veteran to support his claim, that of 
Dr. Franks, suggests that symptomatology from which the 
veteran was complaining thereof was due to post-service 
activities which caused aggravation of the disorder.

Based on the foregoing, the Board finds that there is no 
medical evidence of record of a nexus between any diagnosed 
bilateral pes planus disability and lower back disorder and 
the veteran's active duty service.  The evidence does not 
support a finding that there was permanent aggravation of any 
pre-existing disability during the veteran's service in the 
US Army.  Therefore, the preponderance of the evidence is 
against the veteran's claim.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.



	                        
____________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

